 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                          No. 2:13-cr-00160 MCE AC
12                       Respondent,
13            v.                                         ORDER
14    ALEXANDER SAKHANSKIY,
15                       Movant.
16

17          Movant Alexander Sakhanskiy, a federal prisoner proceeding pro se, has filed a motion to

18   vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255. See ECF No. 238. Since

19   movant may be entitled to the requested relief if he can establish a violation of his constitutional

20   rights, respondent is directed to file an answer within thirty (30) days of the effective date of this

21   order. See Rule 4, Rules Governing Section 2255 Proceedings.

22          Respondent shall include with the answer any and all transcripts or other documents

23   relevant to the determination of the issues presented in the motion. Rule 5, Rules Governing

24   Section 2255 Proceedings. Movant’s traverse, if any, is due on or before thirty (30) days from the

25   date respondent’s answer is filed.

26          If respondent files a motion to dismiss rather than an answer, movant’s opposition or

27   statement of non-opposition to the motion shall be filed and served within thirty (30) days after

28   ////
                                                         1
 1   service of the motion, and respondent’s reply, if any, shall be filed and served within fourteen
 2   (14) days thereafter.
 3          The Clerk of the Court shall serve a copy of this order, together with a copy of movant’s
 4   motion, on the United States Attorney or his authorized representative.
 5          SO ORDERED.
 6   DATED: September 23, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
